 

Sap

|USDS SDNY
DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED“

SOUTHERN DISTRICT OF NEW YORK
DOC #: os

JOSE JOAQUIN RAMIREZ, DATE FILED:

 

 

 

Petitioner, 18cav6610 (JGK)

- against - MEMORANDUM OPINION
AND ORDER

 

WARDEN,

Respondent.

 

JOHN G. KOELTL, District Judge:

The petitioner, Jose Joaquin Ramirez, brings this petition
. pursuant to 28 U.S.C. § 2241 for a writ of habeas corpus. The
petitioner filed an amended petition, dated April 29, 2019,
which the Court construed as a motion for leave to amend the
petition. The respondent opposes the petitioner’s motion to
amend the petition and asks the Court to deny the motion to
amend the petition and to dismiss the petition itself.

I.

The petitioner was indicted in state court for multipie
offenses in relation to two incidents on July 18, 2017. The
charges include, among others, making a terroristic threat. Wen
Decl. 44 and Ex. 2. The petitioner has undergone two
psychological exams pursuant to Section 730 of the New York
Criminal Procedure Law. Wen Decl. Exs. 8, 14. After the first
exam on September 26, 2017, the petitioner was found unfit to

proceed and was committed to the Kirby Forensic Psychiatric

 
  

   

 

Ye

 

 

 
Center on November 3, 2017. Wen Decl. @ 10. After being found
fit to proceed in February 2018, Wen Decl. @ 14 and Ex. 12, the
petitioner was subsequently again found unfit to proceed after a
second evaluation on October 2, 2018. Wen Decl. 9 15. He was
then committed to Mid-Hudson Forensic Psychiatric Center in
December 2018. Wen Decl. @ 16.

In his original petition, the petitioner argued that his
right to a speedy trial was violated, that he was being denied
his right to be free from self-incrimination, and that he was
being denied his right to bail. Pet. at 1; Suppl. Pet. at 1, 7.
The respondent opposed the original petition, on the grounds
that (1) the Court should not intercede in an ongoing state
criminal proceeding, including a proceeding for bail, {2) the
petitioner had not yet exhausted his state court remedies, (3)
there was no speedy trial claim violation because delays were
related to the adjudication of the petitioner’s mental
competency, and (4) undergoing a court-ordered psychiatric
examination did not violate the petitioner’s privilege against
self-incrimination.

In his amended petition, which the Court is treating as a
motion for leave to file an amended petition, the petitioner
alleges violations of (1) Bill of Attainder, (2} Freedom of
Speech, (3) Procedural Due Process,

(4) Substantive Due Process, {5) Presentment of Indictment,
(6) Double Jeopardy, (7) Right to be Accused, (8) Right to
Effective Assistance of Counsel, (9) Right to Defend Pro Se,
(10) Speedy Trial, (11) Right to Bail, (12) Cruel and Unusual
Punishment, (13) Slavery, (14) Privileges and Immunities, and

(15) constitutional rights under Miranda v. Arizona, 384 U.S.

 

436 (1966), Estelle v. Smith, 451 U.S. 454 (1981), and Vitek v.
Jones, 445 U.S. 480 (1980).

The respondent opposes the motion to amend the petition,
arguing that the petitioner’s claim is futile under Younger v.
Harris, 401 U.S. 37 (1971), because there is an active criminal
proceeding in state court and that the petitioner has failed to
exhaust his claims in state court.

The petitioner is no longer detained and has been released
on his own recognizance. The petitioner states that the granting
of bail is no longer needed by the Federal Court. Pet’r’s Reply
q@ 35. However, he seeks relief from the court for violations of
due process from the denial of bail for 620 days, and asks the
Court to “properly adjudicate” his claim and to declare that the
denial of bail was “a gross miscarriage of justice.” Id. The
petitioner’s state court case is pending; a court date was held
on June 21, 2019, and another one was set for September 6, 2019.

Letter of Pet’r dated June 25, 2019, 491 1, 5.
IT.

Prior to reaching the decision on the merits of the

petitioner’s claims, it is necessary to determine whether the

court will decide the original petition,

amended.

A motion to amend a
governed by Federal Rule
§ 2242

(habeas petitions

provided in the rules of

or the petition as

Section 2241 habeas petition is

of Civil Procedure 15. See 28 U.S.C.
“may be amended or supplemented as
procedure applicable to civil

Davies, No. 15cv3525 (ER), 2016 WL

 

actions”); see Vargas Vv.
3044850, at *3 (S.D.N.Y.
Procedure 15(a) provides

May 27, 2016). Federal Rule of Civil

that “[t]he court should freely give

leave [to amend] when justice so requires.” Fed. R. Civ. P.

15 (a) (2).

sound basis for doing so,

eave to amend may,

however, be denied when there is a

such as undue delay, bad faith,

dilatory motive, undue prejudice to the opposing party, or

futility. See Foman v.

Davis,

371 U.S. 178, 182 (1962). “A pro

 

se complaint is to be read liberally and should not be dismissed

without granting leave to amend at least once when such a

reading gives any indication that a valid claim might be stated.

Thus, while futility is a valid reason for denying a motion to

amend, this is true only where it is beyond doubt that the

plaintiff can prove no set of facts in support of his amended
claims.” Pangburn v. Culbertson, 200 F.3d 65, 70-71 (2d Cir.

 

1999) (citations and internal quotations omitted).

While the respondent argues that the petitioner’s claim is
futile under Younger because there is an active criminal
proceeding and that the petitioner has failed to exhaust his
claims in state court, the petitioner argues that Younger is not
good law, and that the respondent cannot meet its burden to show
why Younger abstention is appropriate. The petitioner also
argues that unlike 28 U.S.C. § 2254, 28 U.S.C. § 2241 does not
have an exhaustion requirement. In any case, the petitioner
contends that he has exhausted all claims properly.

Given the emphasis in the Federal Rules of Civil Procedure
on freely giving leave to amend complaints and in this Circuit’s
case law to read pro se complaints liberally, the Court will
decide the original petition as amended.

Til.
The petitioner’s amended petition is denied on the merits.
A.

The petitioner’s claim for bail is moot because the
plaintiff has been released on his personal recognizance. Under
a broad reading of the petitioner’s claims, the Court treats the
petitioner’s request to “properly adjudicate” his claim for bail
and declare that the denial of bail was a “miscarriage of

justice” as a request for damages and declaratory judgment.

5

 
However, a petitioner may not seek monetary damages in a habeas

petition, see Hardy v. Fischer, 701 F. Supp. 2d 614, 620

 

(S.D.N.¥. 2010), or use the writ to seek declaratory judgment,

see U. S. ex rel. Burke v. Fay, 231 F. Supp. 385, 386 (5.D.N.Y.

 

1964). The purpose of the writ of habeas corpus “is to assure
that when a person is detained unlawfully or in violation of his
constitutional rights he will be afforded an independent
determination by a federal court of the legality of his
detention, even though the issue may already have been decided

on the merits by a state tribunal.” U. S. ex rel. Radich v.

 

Criminal Court of City of New York, 459 F.2d 745, 748 (2d Cir.

 

1972). Therefore, the petitioner’s request for other relief
related to the denial of bail is denied.
B.

As to the petitioner’s remaining claims, federal courts
cannot intervene in ongoing criminal proceedings except in the
most extraordinary circumstances and upon a clear showing of
irreparable injury that is both great and immediate. See
Younger, 401 U.S. at 45 (1971). “Younger abstention is
appropriate when: (1) there is an ongoing state proceeding;

(2) an important state interest is implicated; and (3) the
plaintiff has an avenue open for review of constitutional claims

in the state court.” Hansel v. Town Court for Town of

 

Springfield, N.Y¥., 56 F.3d 391, 393 (2d Cir. 1995).

 
All three requirements for abstention are clearly met.
Firstly, the state criminal case against the petitioner is
scheduled to proceed to trial and the petitioner was scheduled
to appear in state court as recently as September 6, 2019.
Secondly, “it is axiomatic that a state's interest in the
administration of criminal justice within its borders is an
important one.” Id. “There is no question that [an] ongoing

ar

prosecution implicates important state interests.” Davis v.
Lansing, 851 F.2d 72, 76 (2d Cir. 1988). Lastly, to the extent
that the petitioner has any constitutional claims, they can be

raised in the state court proceeding and, if necessary, raised

on appeal from any conviction. See Kugler v. Helfant, 421 U.S.

 

117, 124 (1975) (*“[O]rdinarily a pending state prosecution
provides the accused a fair and sufficient opportunity for
vindication of federal constitutional rights”).

The petitioner has also faiied to make any showing of
extraordinary circumstances or irreparable injury that would
justify federal intervention in the pending state criminal
proceeding. “Only if ‘extraordinary circumstances’ render the
state court incapable of fairly and fully adjudicating the
federal issues before it, can there be any relaxation of the

deference to be accorded to the state criminal process.” Id,

 
Iv.

The respondent also argues that the petitioner has not
fulfilled the writ’s requirement for exhaustion. In contrast,
the petitioner contends that 28 U.S.C. § 2241 does not require
exhaustion, but that in any case, he has exhausted all of his
claims. The Court of Appeals has held that “[w]hile 28 U.S.C.
[§] 2241 does not by its own terms require the exhaustion of
state remedies as a prerequisite to the grant of federal habeas
relief, decisional law has superimposed such a requirement in
order to accommodate principles of federalism.” U. 5. ex rel.

Scranton v. State of N. Y., 532 F.2d 292 (2d Cir. 1976). In any

 

event, it is unnecessary to reach the issue of exhaustion to

deny the petitioner’s application in this case.

 

 
CONCLUSION

The Court has considered all of the arguments raised by the
parties, including legal arguments brought to the Court’s
attention in supplemental briefings. To the extent not
specifically addressed, the arguments are either moot or without
merit. For the reasons explained above, the amended petition for
a writ of habeas corpus is denied. The Clerk is directed to
enter judgment dismissing this case. The Clerk is also directed

to close all pending motions and to close this case.

50 ORDERED.

Dated: New York, New York
September 12, 2019

 

 

\_” John G. Koeltl
United States District Judge

 

 

 

 

 

 

 

 

 

 

 

 
